Citation Nr: 0922400	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955, 
and from March 1957 to March 1960.  He died in September 
2005.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a Travel Board hearing before the 
undersigned in August 2007.  A transcript of that hearing is 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died at the VA 
Medical Center (VAMC) in Gainesville, Florida, in September 
2005, at the age of 71.  The immediate cause of death, as 
listed on the death certificate, was multi system organ 
failure, with liver failure and appendicitis listed as 
underlying causes.  No autopsy was performed.  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss.  The Board notes that the 
appellant does not contend that the Veteran's death was in 
any way related to this service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  
Instead, she alleges that a delay in providing services and 
mistreatment at the Gainesville VAMC in August 2005 
"contributed to the Veteran's death."  

In March 2006, a VA physician provided an opinion that it was 
less likely than not that the Veteran's death was due to 
carelessness, negligence, lack of proper care or error in 
judgment or similar fault on the part of VA.  The report 
provides the following narrative:  On August 19, 2005, the 
appellant called the VA telephone triage number to report 
that the Veteran was experiencing a high temperature and 
abdominal pain, and in response was told to take him to the 
emergency room (ER).  The Veteran arrived at the Gainesville 
VA ER at 15:45 and was evaluated by a triage nurse shortly 
thereafter.  Following additional testing, the Veteran went 
for a CT scan at 19:15, the results of which indicated the 
presence of appendicitis.  The Veteran subsequently underwent 
an appendectomy, with the operation beginning at 00:50 on 
August 20 and ending at 01:40.  The Veteran did well in the 
immediate postoperative period, but on approximately 
postoperative day two he began to experience atrial 
fibrillation, respiratory distress, and deteriorating mental 
status.  He was then transferred back to the ICU where he 
required intubation for respiratory failure.  He suffered a 
stormy course over the next several weeks with several 
prominent issues.  The family elected a DNR (do not 
resuscitate) status for the Veteran and he expired on 
September [redacted], 2005.  

The appellant feels that had the Veteran been scheduled for 
surgery sooner he might have lived.  She also argues that the 
unexplained approximately three and one-half hour delay 
between the time the Veteran was transferred to the operating 
room and the start of the surgery had a negative impact on 
the outcome of his treatment.  In an October 2005 statement, 
the Veteran's sister, a retired physician, noted that there 
was a 12-hour delay between when the Veteran was diagnosed 
with appendicitis and when he underwent surgery and opined 
that this delay in care was responsible for the inability of 
the Veteran to recover. 

Upon review, the Board finds that additional development is 
necessary.  In the March 2006 report, the VA physician 
indicates that the Veteran went to the Gainesville VA ER on 
August 19, 2005.  The Board notes, however, that the earliest 
records from the Gainesville VAMC associated with the file 
are dated in September 2005.  As such, there appear to be 
outstanding VA medical records that must be obtained.  See 
38 C.F.R. § 3.159(c) (2008).  In that regard, it is further 
noted that the VA physician who provided the March 2006 
medical opinion specifically indicated that "extensive 
treatment records [were] retrieved via remote date view" for 
purposes of preparing his opinion.  Because none of these 
records were obtained and associated with the claims file, a 
remand is required.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the file all 
records, including ER and surgical records, 
pertaining to treatment received by the 
Veteran at the Gainesville VAMC from August 19 
to September [redacted], 2005, including any records 
pertaining to the appellant's telephone call 
to the VA telephone triage number on August 
19.  

2.  Following the completion of the above 
action, forward the claims file to the March 
2006 VA physician for an addendum as to 
whether the additional records change or 
modify his March 2006 opinion in any respect.  

If the March 2006 VA physician is unavailable, 
forward the claims file to an appropriate VA 
physician for review and a medical opinion.  
The doctor's attention is invited to the 
appellant's contention that the delay between 
the diagnosis of the Veteran's appendicitis 
and the subsequently performed surgery 
contributed to his death.  

The doctor should examine the evidence in the 
claims folder and express opinions as to 
whether it is at least as likely as not (that 
is, a 50 percent or higher probability) that:  
1) the Veteran's death was caused by VA 
hospitalization, or VA medical or surgical 
treatment?  2) If the answer to the first 
question is yes, then was the proximate cause 
of the Veteran's death due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's 
part in furnishing the hospitalization, 
medical or surgical treatment; or was the 
proximate cause of the Veteran's death an 
event that was not reasonably foreseeable?  A 
supporting rationale must be provided for all 
opinions expressed.  

3.  Thereafter, the AOJ should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  A 
reasonable period of time should be allowed 
for response.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



